DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on February 3, 2022, and any subsequent filings.
Claims 1-23, 33-38, and 40-47 stand rejected and Claims 24-32 are withdrawn from consideration.  Claims 1-38 and 40-47 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
Response to Arguments
Claim Rejections - 35 USC § 112
Claims 13, 38, and 46
The claims have been amended and the rejections withdrawn.
Claim Rejections - 35 USC § 103
Claim 1
Applicants' arguments filed February 3, 2022 have been fully considered but they are not persuasive.
As to Applicants' argument that the Office has not shown all the claim limitations are taught or suggested by the prior art references (Remarks, Page 12/Paragraph 2 "Pg/Pr")), "[t]he prior art reference (or references when combined) need not teach or suggest all the claim limitations [and t]he mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness [because t]he gap between the prior art and the claimed invention may not be so great as to render the [claim] nonobvious to one reasonably skilled in the art" (MPEP 2141(III) (quotes and cites omitted))
Applicants argue that Benton discloses the membrane passages "appear" to describe water being the only solute that passes through the membrane (Remarks, Pg12/Pr3) and the concentration is due to water permeation (Pg13/Pr1).  First, water is the solvent carrying the sodium chloride solute in the seawater (Pg5/Pr18 (noting sodium chloride solute in draw solution), Pg7/Pr24-25 (noting solute concentrations in water flow)).  Second, sodium chloride does permeate across the barrier along with water (Pg5/Pr18 (noting membrane only partially rejects sodium chloride and thus allows for sodium chloride to permeate across the barrier), Pg7/Pr25 (noting decrease flow on feed side and increased flow on draw side).
As to Applicants' argument that Benton does not disclose a solute crossing the membrane (Remarks, Pg13/Pr2), Benton teaches a rejection rate of 95% indicating that some solute crosses the membrane and a prior art reference may be relied upon for non-preferred embodiments (MPEP 2123).
As to Applicants' argument that Benton does not disclose ethanol (Remarks, Pg13/Pr2), Applicants are correct and Benton has not been relied upon for disclosing this limitation.
 As to Applicants' argument that Benton does not suggest modifying the solute in the draw solution to affect separation and keep a solute in the feed solution (Remarks, Pg13/Pr2), Benton discloses that "the draw solution composition of the FO/RO systems … may be tuned to optimize performance of the system (Pg11/Pr34).  Modifying the solute in the draw solution as claimed includes modifying the solute to have different solute valences as disclose by Benton which will increase or decrease the osmotic pressure differential based upon different van't Hoff factors (Shon, Eq. 1).
As to Applicants' argument that Flicker is only directed towards reverse osmosis (Remarks, Pg13/Pr4), Applicants offer no evidence to support that conclusion yet argument cannot supplant evidence (MPEP 2145(I)).  Further, Flicker is directed towards separating water and ethanol based upon osmosis principles (Abstract, C1/L67-C2/L4).
Finally, in response to Applicants arguments against the references individually with respect to Claim 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claims 2-8, 12, 44, and 45
Applicants' arguments filed February 3, 2022 have been fully considered but they are not persuasive.
Applicants offer no reasons that these claims are not obvious other than with respect to Claim 1 (Remarks, Pg14/Pr2) and thus the arguments are not persuasive for the same reasons stated with respect to Claim 1.
Claims 9, 10, 33-38, 41-43, and 47
Applicants' arguments filed February 3, 2022  have been fully considered but they are not persuasive.
Applicants offer no reasons that these claims are not obvious other than with respect to Claim 1 (Remarks, Pg14/Pr3-Pg15/Pr3) and thus the arguments are not persuasive for the same reasons stated with respect to Claim 1.
Claims 11 and 40
Applicants' arguments filed February 3, 2022  have been fully considered but they are not persuasive.
Applicants offer no reasons that these claims are not obvious other than with respect to Claim 1 (Remarks, Pg15/Pr5-Pg16/Pr1) and thus the arguments are not persuasive for the same reasons stated with respect to Claim 1.
Claim 13-17, 20-23, and 46
Applicants' arguments filed February 3, 2022  have been fully considered but they are not persuasive.
As to Applicants' argument that Tatera does not disclose certain features (Remarks, Pg16/Pr4-Pg17/Pr1), Tatera has not been relied upon for disclosing these features in rejecting the claims as obvious.
As to Applicants' argument that Tatera is limited to reverse osmosis, evaporation, and spray drying (Remarks, Pg17/Pr2-3), i.e., that Tatera is not analogous art, Tatera is both from same field of endeavor as that claimed by Applicants, namely separating water and alcohol and reasonably pertinent to the problem face by the Applicants of overcoming osmotic pressure to effectuate that separation and reduce the liquid volume.  
Applicants argue that one would not modify Benton based on Tatera because Tatera only relates to reverse osmosis of certain solutions (Remarks, Pg17/Pr3).  Applicants have not cited to any evidence to support the argument yet argument cannot supplant evidence.  MPEP 2145(I).  Moreover, Tatera, like Benton, relies upon osmotic principles to separate water and alcohol (Pg4/Pr33) and the use of such principles in the context of an osmosis system are "readily known to one who is skilled in the art" (Pg4/Pr33).
Claims 18 and 19
Applicants' arguments filed February 3, 2022  have been fully considered but they are not persuasive.
Applicants offer no reasons that these claims are not obvious other than with respect to Claim 13 (Remarks, Pg18/Pr3) and thus the arguments are not persuasive for the same reasons stated with respect to Claim 13.
Double Patenting
Applicants' arguments filed February 3, 2022  have been fully considered but they are not persuasive.
As to Applicants argument that the double patenting rejection be held in abeyance because the double patenting rejections are the only rejections remaining (Remarks, Pg19/Pr2), as seen below the claims are rejected on grounds other than double patenting and thus the double patenting rejections stand.
Contrary to Applicants' assertions regarding the obvious analysis leading to the double patenting rejection (Remarks, Pg19?p43), the prior Office action and the current double patenting rejections below indicate there are no differences between the claims of the instant application and those of copending Application No. 16/473088, other than a mere arranging of claim elements.
Claims 45-47
Applicants' arguments regarding these newly added claims (Remarks, Pg20/Pr3-Pg21/Pr3) are not persuasive for the reasons detailed in the rejections below.
Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 12, 44, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter "Benton") as evidenced by Osmotic Pressure and Solutions (hereinafter "OPS") in view of Fricker, U.S. Patent No. 4,792,402 (hereinafter "Fricker").
Applicants' claims are directed towards a method.
Regarding Claims 1-8, 12, 44, and 45, Benton discloses a method for dewatering a solution (Fig. 1, Pr17-19 (note feed stream goes through a forward osmosis module, where it is dewatered)),  the method comprising introducing a feed solution having permeable solutes into a first side of a forward osmosis system (Fig. 1 (note feed stream 102 enters the forward osmosis module 103 on the first side, where it is dewatered), Pr17-19,25 (note that the solute here is permeable across the membrane, as seen by the changed concentrations in the feed and the draw solution)); circulating a draw solution through a second side of the forward osmosis system, the draw solution having a combined solute osmotic pressure greater than a combined solute osmotic pressure of the feed solution (Fig. 1, Pr16-19,25,34 (note concentrations); OPS (Pg1/Pr3 (noting pressure directly proportional to concentration)), the draw solution having a solute concentration greater or equal to a solute concentration in the feed solution effective to cause the solute to remain in the feed solution (Fig. 1, Pr16-19,25,34 (note draw stream 105 enters the forward osmosis module 103 on the second side where the draw stream 105 has a concentration higher concentration of 120,000 ppm than feed stream 102 at 35,000 ppm)); generating a diluted draw solution in the second side of the forward osmosis system, the diluted draw solution having a higher water concentration than the draw solution (Fig. 1, Pr19,25 (note increased water concentration as permeable solute concentration goes from 120,000 ppm to 80,000 ppm)); and producing a product stream including a concentrated feed solution from the first side of the forward osmosis system, the concentrated feed solution having a concentration of at least one species of the one or more permeable solutes greater than or equal to a concentration of the at least one species in the feed solution (Fig. 1, Pr17-19,25 (note increase of permeable solute concentration in feed stream 104 at 35,000 ppm to 105,000 ppm in product stream 104)).
Benton does not disclose the permeable solutes including ethanol.
Fricker also relates to separating water and a solute using osmotic pressure and discloses one or more permeable solutes including ethanol (Abstract, C1/L67-C2/L4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the permeable solute disclosed by Benton with the permeable ethanol solute disclosed by Fricker because, according to Fricker, alcoholic beverages are often more than 90% water and alcoholic beverages may be transported considerable distances such that substantial transportation cost savings would result from reduced water content of the alcoholic beverage prior to transportation and rehydrating the product after transportation (C1/L11-24).
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 2: wherein generating a diluted draw solution and producing a product stream includes removing at least some water from the feed solution while retaining substantially all of the at ethanol therein, via a forward osmosis membrane (Benton, Fig. 1, Pr17-19,25).  Claim 3: wherein generating a diluted draw solution and producing a product stream includes removing at least some water from the feed solution while producing a product stream with a combined permeable solute osmotic pressure that is less than the combined permeable solute osmotic pressure in the draw solution, via a forward osmosis membrane (Benton, Fig. 1, Pr17-19,25; OPS (Pg1/Pr3 (noting pressure directly proportional to concentration)).  Claim 4: wherein the feed solution includes beer, wine, malt beverage, distilled spirits, or combinations thereof (Fricker, C4/L31-61).  Claim 5: wherein introducing a feed solution having permeable solutes into a first side of a forward osmosis system includes using at least one forward osmosis membrane having a polyamide support to separate the first side from the second side (Benton, Pr35 (note use of polyamide as membrane would also add structural support)).  Claim 6: wherein the draw solution has an at least about 1 wt% greater concentration of the ethanol than the feed solution (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 7: wherein the draw solution has an at least about 5 wt% greater concentration of the ethanol than the feed solution (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 8: producing a permeate stream from the diluted draw solution (Benton, Fig. 1, item 118, Pr14,20).  Claim 12: wherein the permeate stream is substantially pure water (Benton, Pr21).  Claim 44: regenerating the draw solution from the diluted draw solution (Benton, Fig. 1, items 107, 110, 112, Pr19-20).  Claim 45: wherein ethanol is permeable across a membrane between the first side and the second side of the forward osmosis system (Fricker, Abstract, C1/L67-C2/L4).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter "Benton") as evidenced by Osmotic Pressure and Solutions (hereinafter "OPS") in view of Fricker, U.S. Patent No. 4,792,402 (hereinafter "Fricker") as applied to Claim 1 above, and further in view of Iyer, U.S. Publication No. 2012/0267297 (hereinafter "Iyer").
Applicants' claims are directed towards a method.
Regarding Claim 9 and 10, the combination of Benton and Fricker discloses the method of Claim 1 except wherein the draw solution further includes at least one impermeable solute.
Iyer also relates to permeable solute osmosis and discloses wherein the draw solution includes at least one impermeable solute (Pr10,49 (note membrane substantially impermeable cloud point solutes in the draw solution)); and the concentrated feed solution having a desired concentration of the at least one species of the one or more permeable solutes (note that the selected permeable solute concentration in the feed product is a result-effective variable and that Iyer discloses varying the draw solution concentration to achieve the desired result (Pr49,53,74)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the impermeable solutes disclosed by Iyer with the dewatering disclosed by Benton and Fricker because, according to Iyer, impermeable solutes improve forward osmosis by recycling the permeate, lowering energy requirements, lowering operating temperatures and pressures, improving efficiency, providing higher flux rates, and lowering costs (Pr10).
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 10: wherein the draw solution further includes a mixture of permeable solutes and impermeable solutes in a concentration selected to produce the concentrated feed solution having a selected permeable solute concentration (note that the selected permeable solute concentration in the feed product is a result-effective variable and that Iyer discloses varying the draw solution concentration to achieve the desired result (Iyer, Pr49,53,74)).  

Claims 33-38, 41-43, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter "Benton") as evidenced by Osmotic Pressure and Solutions (hereinafter "OPS")  in view of Fricker, U.S. Patent No. 4,792,402 (hereinafter "Fricker") and further in view of Iyer, U.S. Publication No. 2012/0267297 (hereinafter "Iyer").
Applicants' claims are directed towards a method.
Regarding Claims 33-38, 41-43 and 47, Benton discloses a method of dewatering a solution (Fig. 1, Pr17-19 (note feed stream goes through a forward osmosis module, where it is dewatered)), the method comprising introducing a feed solution having permeable solutes into a first side of a forward osmosis system (Fig. 1 (note feed stream 102 enters the forward osmosis module 103 on the first side, where it is dewatered), Pr17-19,25 (note that the solute here is permeable across the membrane, as seen by the changed concentrations in the feed and the draw solution)); circulating a draw solution having permeable solutes therein through a second side of the forward osmosis system, the permeable solutes in the draw solution effective to cause the permeable solute to remain in the feed solution  (Fig. 1, Pr16-19,25,34 (note draw stream 105 enters the forward osmosis module 103 on the second side); generating a diluted draw solution in the second side of the forward osmosis system, the diluted draw solution having a higher water concentration than the draw solution (Fig. 1, Pr19,25 (note increased water concentration as permeable solute concentration goes from 120,000 ppm to 80,000 ppm)); and producing a product stream including a concentrated feed solution from the first side of the forward osmosis system (Fig. 1, Pr17-19,25 (note increase of permeable solute concentration in feed stream 104 at 35,000 ppm to 105,000 ppm in product stream 104); wherein a combined solute osmotic pressure of the permeable solutes in the draw solution is greater than a combined solute osmotic pressure of the concentrated feed solution (Pr25; OPS (Pg1/Pr3 (noting pressure directly proportional to concentration)).
Benton does not disclose the permeable solutes in the feed solution including ethanol; the permeable solutes in the draw solution including ethanol; a draw solution having impermeable solutes therein; or the concentrated feed solution having a selected concentration of ethanol.
Fricker also relates to separating water and a solute using osmotic pressure and discloses the permeable solutes includes ethanol (Abstract, C1/L67-C2/L4).
Iyer also relates to permeable solute osmosis and discloses wherein the draw solution includes at least one impermeable solute (Pr10,49 (note membrane substantially impermeable cloud point solutes in the draw solution)); and the concentrated feed solution having a selected concentration of the at least one species of the permeable solutes (note that the selected permeable solute concentration in the feed product is a result-effective variable and that Iyer discloses varying the draw solution concentration to achieve the desired result (Pr49,53,74)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the permeable solute disclosed by Benton with the permeable ethanol solute disclosed by Fricker because, according to Fricker, alcoholic beverages are often more than 90% water and alcoholic beverages may be transported considerable distances such that substantial transportation cost savings would result from reduced water content of the alcoholic beverage prior to transportation and rehydrating the product after transportation (C1/L11-24).  It would have also been obvious to combine the impermeable solutes disclosed by Iyer with the dewatering disclosed by Benton and Fricker because, according to Iyer, impermeable solutes improve forward osmosis by recycling the permeate, lowering energy requirements, lowering operating temperatures and pressures, improved efficiency, higher flux rates, and lower costs (Pr10).
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 34: wherein the combined solute osmotic pressure of the permeable solutes and the impermeable solutes in the draw solution is selected to produce the selected concentration of ethanol in the concentrated feed solution (note that the selected permeable solute concentration in the feed product is a result-effective variable and that Iyer discloses varying the draw solution concentration to achieve the desired result (Pr49,53,74); see also OPS (Pg1/Pr3 (noting pressure directly proportional to concentration)).  Claims 35: wherein the feed solution includes beer, wine, malt beverage, distilled spirits, or combinations thereof (Fricker, C4/L31-61).  Claim 36: wherein the draw solution has an at least about 1 wt% greater combined concentration of the permeable solutes and impermeable solutes than a concentration of one or more permeable solutes in the feed solution (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 37: wherein the draw solution has an at least about 5 wt% greater combined concentration of the permeable solutes and impermeable solutes than a concentration of permeable solutes in the feed solution (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 38: wherein the draw solution has a greater combined concentration of the permeable solutes and impermeable solutes than a concentration of permeable solutes in the concentrated feed solution (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 41: regenerating the draw solution from the diluted draw solution (Benton, Fig. 1, items 107, 110, 112, Pr19-20).  Claim 42: wherein regenerating the draw solution from the diluted draw solution includes separating at least some of the permeable solutes in the diluted draw stream from at least some of the impermeable solutes in the diluted draw stream (Benton, Fig. 1, Pr16,19,25; Iyer, Pr10,49).  Claim 43: wherein regenerating the draw solution from the diluted draw solution further includes concentrating the at least some of permeable solutes or at least some of the impermeable solutes (Benton, Fig. 1 (note recycling and regeneration), Pr16,19,25).  Claim 47: wherein ethanol is permeable across a membrane between the first side and the second side of the forward osmosis system (Fricker, Abstract, C1/L67-C2/L4).

Claims 11 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter "Benton") as evidenced by Osmotic Pressure and Solutions (hereinafter "OPS") in view of Fricker, U.S. Patent No. 4,792,402 (hereinafter "Fricker") and Iyer, U.S. Publication No. 2012/0267297 (hereinafter "Iyer") as applied to Claims 9 and 33, respectively, above, and further in view of Herron, et al., U.S. Publication No. 2013/0220581 (hereinafter "Herron").
Applicants' claims are directed towards a method.
Regarding Claims 11 and 40, the combination of Benton, Fricker, and Iyer discloses the methods of Claim 9 and Claim 33 except wherein the impermeable solute is glycerol.
Herron also relates to forward osmosis with impermeable solutes and discloses wherein the impermeable solute is glycerol (Pr28,29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the impermeable solute disclosed by the combination of Benton, Fricker, and Iyer with the glycerol disclosed by Herron because, according to Herron, the glycerol remains a liquid in water at all levels of hydration (Pr30). 

Claims 13-17, 20-23, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter "Benton") as evidenced by Osmotic Pressure and Solutions (hereinafter "OPS") in view Tatera, U.S. Publication No. 2015/064306 (hereinafter "Tatera") and Iyer, U.S. Publication No. 2012/0267297 (hereinafter "Iyer").
Applicants' claims are directed towards a method.
Regarding Claims 13-17, 20-23, and 46, Benson discloses a method for dewatering a solution via forward osmosis (Fig. 1, Pr17-19 (note feed stream goes through a forward osmosis module, where it is dewatered)), the method comprising introducing a feed having permeable solutes into a first side of a forward osmosis system (Fig. 1 (note feed stream 102 enters the forward osmosis module 103 on the first side, where it is dewatered), Pr17-19,25); circulating a draw solution in a second side of the forward osmosis system, the draw solution having a solute osmotic pressure greater than a solute osmotic pressure of the feed solution (Fig. 1, Pr16-19,25,34 (note concentrations); OPS (Pg1/Pr3 (noting pressure directly proportional to concentration)), the draw solution having a solute concentration greater than or equal to the solute concentration in the feed solution effective to cause the solute to remain in the feed solution (Fig. 1, Pr16-19,25,34 (note draw stream 105 enters the forward osmosis module 103 on the second side where the draw stream 105 has a concentration higher concentration of 120,000 ppm than feed stream 102 at 35,000 ppm)); generating a diluted draw solution in the second side of the forward osmosis system, the diluted draw solution having a higher water concentration than the draw solution (Fig. 1, Pr19,25 (note increased water concentration as permeable solute concentration goes from 120,000 ppm to 80,000 ppm)); producing a product stream including a concentrated feed from the first side of the forward osmosis system (Fig. 1, Pr17-19,25 (note increase of permeable solute concentration in feed stream 104 at 35,000 ppm to 105,000 ppm in product stream 104)); regenerating the draw solution from the diluted draw solution (Fig. 1, items 107, 110, 112, Pr19-20); and producing a permeate stream from the diluted draw solution (Fig. 1, item 118, Pr14,20).
Benson does not disclose an alcoholic solution, an alcoholic beverage feed, the permeable solutes comprising ethanol, or the draw solution have permeable and impermeable solutes therein.
Tatera also relates to permeable solute osmosis and discloses an alcoholic solution with an alcohol solute, an alcoholic beverage feed such as beer, and ethanol (Pr13,17,34,35).
Iyer also relates to permeable solute osmosis and discloses wherein the draw solution includes permeable solutes and at least one impermeable solute (Pr10,49 (note membrane substantially impermeable cloud point solutes in the draw solution)); and the concentrated feed solution having a selected concentration of the at least one species of the permeable solutes (note that the selected permeable solute concentration in the feed product is a result-effective variable and that Iyer discloses varying the draw solution concentration to achieve the desired result (Pr49,53,74)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alcoholic solution and alcoholic beverage feed disclose by Tatera with the method for dewatering disclosed by Benton because, according to Tatera, the result would be reduced transportation costs for the efficient concentrated state while maintaining the flavor components (Pr30,35).  It would have also been obvious to combine the impermeable solutes disclosed by Iyer with the dewatering disclosed by Benton and Tatera because, according to Iyer, impermeable solutes improve forward osmosis by recycling the permeate, lowering energy requirements, lowering operating temperatures and pressures, improved efficiency, higher flux rates, and lower costs (Pr10).
The dependent claims rely upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 14: wherein introducing an alcoholic beverage into a first side of a forward osmosis system including introducing beer, wine, malt beverage, distilled spirits, or combinations thereof into the first side of the forward osmosis system (Tatera, Pr13,17,34,35).  Claim 15: wherein introducing an alcoholic beverage into a first side of a forward osmosis system includes using a forward osmosis membrane having a polyamide support to separate the first side from the second side (Benton, Pr35 (note use of polyamide as membrane would also add structural support)).  Claim 16: wherein the draw solution has at least about 1 wt% more ethanol than the alcoholic beverage (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 17: wherein the draw solution has at least about 5 wt% more ethanol than the alcoholic beverage (Benton, Fig. 1, Pr17-19,25 (compare 120,000 ppm versus 35,000 ppm)).  Claim 20: wherein regenerating the draw solution includes one or more of low-rejection reverse osmosis, reverse osmosis, or distillation (Benton, Fig. 1, item 110, Pr16,19).  Claim 21: wherein regenerating the draw solution includes cycling the diluted draw solution through a first reverse osmosis process followed by a second reverse osmosis process (Benton, Fig. 1, Pr19-20).  Claim 22: wherein producing a permeate stream from the diluted draw solution includes producing a substantially pure water permeate stream (Benton, Pr21).  Claim 23: recirculating the regenerated draw solution through the second side of the forward osmosis system (Benton, Fig. 1).  Claim 46: wherein ethanol is permeable across a membrane between the first side and the second side of the forward osmosis system (Fricker, Abstract, C1/L67-C2/L4).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Benton, et al., International Publication Number WO 2014/144778 (hereinafter "Benton") as evidenced by Osmotic Pressure and Solutions (hereinafter "OPS") in view Tatera, U.S. Publication No. 2015/064306 (hereinafter "Tatera") and Iyer, U.S. Publication No. 2012/0267297 (hereinafter "Iyer") as applied to Claim 13 above, and further in view of Fuchigami, et al., U.S. Publication 2014/0319056 (hereinafter "Fuchigami").
Applicants' claims are directed towards a method.
The combination of Benton, Tatera, and Iyer discloses the method of Claim 13 except wherein regenerating the draw solution includes distilling the diluted draw solution.
Fuchigami also relates to regenerating a draw solution and discloses wherein regenerating the draw solution includes distilling the diluted draw solution (Pr52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method disclosed by the combination of Benton, Tatera, and Iyer with the distillation regeneration disclosed by Fuchigami because, according to Fuchigami, distillation provides potable water (Pr122).
The dependent claim relies upon the same embodiments and reasoning disclosed above except where noted below.
Additional Disclosures Included:  Claim 19: wherein regenerating the draw solution includes reverse osmosis (Benton, Fig. 1, Pr16,19) and distillation on the diluted draw solution (Fuchigami, Pr122).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 8, 9-11, 13, 14, 16, 18-20, 23, and 44-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 8, 10, 12, 18, 21 of copending Application No. 16/473088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the reference application contain the same limitations as the claims in the instant application albeit in a different order.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779